Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 23-42 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-26, 28, 30-35, and 37-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, and 9 of U.S. Patent No. 10,935,998. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the similar invention of estimating a mixed air temperature or estimating an outside air temperature or estimating a return air temperature based on other available temperature data. A comparison between claimed limitations claimed by the current application and the patent is provided below for example.


Current Application 17/189001
US Patent 10,935,998
Claim 23. A heating, ventilation, and air conditioning (HVAC) system, comprising: 

a damper configured to control air flow through an economizer of the HVAC system; 

a first sensor configured to measure an outside air temperature of outside air received by the economizer; 

a second sensor configured to measure a return air temperature of return air received by the economizer; and 

a controller communicatively coupled to the first sensor, the second sensor, and the damper, wherein the controller is configured to estimate a mixed air temperature of mixed air generated by the economizer based on data from the first sensor, data from the second sensor, and a position of the damper.
Claim 1. A heating, ventilation, and air conditioning (HVAC) system, comprising:

a plurality of sensors, comprising: a first sensor configured to measure an outside air temperature of outside air, a second sensor configured to measure a return air temperature of return air, and a third sensor configured to measure a mixed air temperature of mixed air; and 

a controller communicatively coupled to the plurality of sensors, wherein the controller is configured to determine that data from one of the plurality of sensor is unavailable and estimate the data from the one of the plurality of sensors based on data from other sensors of the plurality of sensors, wherein the data from the other sensors of the plurality of sensors comprises at least two of: the outside air temperature of the outside air, the return air temperature of return air, and the mixed air temperature of mixed air.

Claim 2. The HVAC system of claim 1, comprising a damper configured to control air flow through an air economizer having the plurality of sensors, wherein the controller is communicatively coupled to the damper and configured to determine the data from the one of the plurality of sensors based on a position of the damper.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabinger et al (US Pub. 2011/0264273; hereinafter Grabinger).

As per claim 23, Grabinger discloses a heating, ventilation, and air conditioning (HVAC) system, comprising: 

a damper configured to control air flow through an economizer of the HVAC system [Fig. 3A, 3B; para 0034; damper; economizer]; 

a first sensor configured to measure an outside air temperature of outside air received by the economizer [Fig. 3A, 3B; Outdoor Temp 314; para 0027; temperature sensors]; 

a second sensor configured to measure a return air temperature of return air received by the economizer [Fig. 3A, 3B; Return Temp 316; para 0027; temperature sensors]; and 

a controller communicatively coupled to the first sensor, the second sensor, and the damper, wherein the controller is configured to estimate a mixed air temperature of mixed air generated by the economizer based on data from the first sensor, data from the second sensor, and a position of the damper [Fig. 3A, 3B, 5A; para 0038-0039, 0047; “… the controller 302 may compute 532 the mixed air temperature for Va given the sensed return air temperature, outside air temperature and the desired percent of ventilation Va.”].

As per claim 30, Grabinger discloses a heating, ventilation, and air conditioning (HVAC) system, comprising: 

a damper configured to control air flow through an economizer of the HVAC system [Fig. 3A, 3B; para 0034; damper; economizer]; 

a first sensor configured to measure a return air temperature of return air received by the economizer [Fig. 3A, 3B; Outdoor Temp 314; para 0027; temperature sensors]; 

a second sensor configured to measure a mixed air temperature of mixed air discharged by the economizer [Fig. 3A, 3B; Outdoor Temp 314; para 0027; temperature sensors]; and 

a controller communicatively coupled to the first sensor, the second sensor, and the damper, wherein the controller is configured to estimate an outside air temperature of outside air received by the economizer based on data from the first sensor, data from the second sensor, and a position of the damper [Fig. 3A, 3B, 5A; para 0038-0039, 0047; utilizing equation 1, the controller can estimate/determine an outside air temperature provided inputs for a return air temperature, a mixed air temperature, and % Ventilation (i.e., a position of the damper)].


As per claim 37, Grabinger discloses a heating, ventilation, and air conditioning (HVAC) system, comprising: 

a damper configured to control air flow through an economizer of the HVAC system []; 

a first sensor configured to measure an outside air temperature of outside air received by the economizer [Fig. 3A, 3B; Outdoor Temp 314; para 0027; temperature sensors]; 

a second sensor configured to measure a mixed air temperature of mixed air discharged by the economizer [Fig. 3A, 3B; Outdoor Temp 314; para 0027; temperature sensors]; and 

a controller communicatively coupled to the first sensor, the second sensor, and the damper wherein the controller is configured to estimate a return air temperature of return air received by the economizer based on data from the first sensor, data from the second sensor, and a position of the damper [Fig. 3A, 3B, 5A; para 0038-0039, 0047; utilizing equation 1, the controller can estimate/determine a return air temperature provided inputs for an outside air temperature, a mixed air temperature, and % Ventilation (i.e., a position of the damper)].


As per claim 24, Grabinger discloses comprising a third sensor configured to measure the mixed air temperature of mixed air, wherein the controller is configured to estimate the mixed air temperature of mixed air based on a determination that the third sensor is unavailable [Fig. 3A, 3B; Mixed Air Temp 310; Fig. 5A; para 0038-0039, 0047; utilizing equation 1, the controller can estimate/determine a mixed air temperature if the mixed air temp is unavailable].

As per claim 25, Grabinger discloses wherein the controller is communicatively coupled to the third sensor, and the controller is configured to: determine that the first sensor is unavailable and, based on the determination that the first sensor is unavailable, estimate the outside air temperature of outside air based on the data from the second sensor and data from the third sensor [Fig. 3A, 3B, 5A; para 0038-0039, 0047; utilizing equation 1, the controller can estimate/determine an outside air temperature if the outside air temp is unavailable]; and determine that the second sensor is unavailable and, based on the determination that the second sensor is unavailable, estimate the return air temperature of return air based on the data from the first sensor and the data from the third sensor [Fig. 3A, 3B, 5A; para 0038-0039, 0047; utilizing equation 1, the controller can estimate/determine a return air temperature if the return air temp is unavailable].

As per claims 26, 33, and 40, Grabinger discloses wherein the controller is configured to activate an alarm upon determining that the first sensor is unavailable, that the second sensor is unavailable, that the third sensor is unavailable, or any combination thereof [para 0035; an audible alarm, an indicator light, and/or display and/or send a message when a fault has been detected].

As per claims 27, 36, and 42, Grabinger discloses wherein the controller is configured to operate the economizer based on the data from the first sensor, the data from the second sensor, and the mixed air temperature of mixed air estimated by the controller [Fig. 1, 2, 3A, 3B, 5A; para 0038-0039, 0047; utilizing equation 1, the controller can estimate/determine the mixed air temperature].

As per claim 28, Grabinger discloses comprising an actuator configured to adjust the position of the damper, wherein the actuator is communicatively coupled to the controller, and the controller is configured to receive data indicative of the position of the damper from the actuator [Fig. 5A-5D; damper calibration].

As per claims 29, 34-35, and 41, Grabinger discloses wherein the controller is configured to control the actuator to adjust the position of the damper based on a set point temperature of a space conditioned by the HVAC system [Fig. 3A, 3B; damper actuator 308; para 0039; Fig. 5A-5D; para 0043-0044, 0047-0048; calibrating the damper positions].

As per claim 31, Grabinger discloses comprising a third sensor configured to measure the outside air temperature of outside air, wherein the controller is configured to estimate the outside air temperature of outside air based on a determination that the third sensor is unavailable [Fig. 3A, 3B; Mixed Air Temp 310; Fig. 5A; para 0038-0039, 0047; utilizing equation 1, the controller can estimate/determine a outside air temperature if the outside air temp is unavailable].

As per claim 32, Grabinger discloses wherein the controller is communicatively coupled to the third sensor, and the controller is configured to: determine that the first sensor is unavailable and, based on the determination that the first sensor is unavailable, estimate the return air temperature of return air based on the data from the second sensor and data from the third sensor [Fig. 3A, 3B, 5A; para 0038-0039, 0047; utilizing equation 1, the controller can estimate/determine a return air temperature if the return air temp is unavailable]; and determine that the second sensor is unavailable and, based on the determination that the second sensor is unavailable, estimate the mixed air temperature of mixed air based on the data from the first sensor and the data from the third sensor [Fig. 3A, 3B, 5A; para 0038-0039, 0047; utilizing equation 1, the controller can estimate/determine a mixed air temperature if the mixed air temp is unavailable].

As per claim 38, Grabinger discloses comprising a third sensor configured to measure the return air temperature of return air, wherein the controller is configured to estimate the return air temperature of return air based on a determination that the third sensor is unavailable [Fig. 3A, 3B; Mixed Air Temp 310; Fig. 5A; para 0038-0039, 0047; utilizing equation 1, the controller can estimate/determine a return air temperature if the return air temp is unavailable].

As per claim 39, Grabinger discloses wherein the controller is communicatively coupled to the third sensor, and the controller is configured to: determine that the first sensor is unavailable and, based on the determination that the first sensor is unavailable, estimate the outside air temperature of outside air based on the data from the second sensor and data from the third sensor [Fig. 3A, 3B, 5A; para 0038-0039, 0047; utilizing equation 1, the controller can estimate/determine an outside air temperature if the outside air temp is unavailable]; and determine that the second sensor is unavailable and, based on the determination that the second sensor is unavailable, estimate the mixed air temperature of mixed air based on the data from the first sensor and the data from the third sensor [Fig. 1, 2, 3A, 3B, 5A; para 0038-0039, 0047; utilizing equation 1, the controller can estimate/determine the mixed air temperature if the mixed air temperature is unavailable].

As per claim 42, Grabinger discloses wherein the controller is configured to operate the economizer based on the data from the first sensor, the data from the second sensor, and the return air temperature of return air estimated by the controller [Fig. 1, 2, 3A, 3B, 5A; para 0038-0039, 0047; utilizing equation 1, the controller can estimate/determine the return air temperature].


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in rejection above.
A. US-20100324741 discloses systems and methods for fault detection of air handling units.
C. US-20160123615 discloses an economizer may compare an outside air temperature from an outside air temperature sensor with a mixed air temperature from the mixed air temperature sensor, and if the mixed air temperature is lower than the outside air temperature, then modulation of the damper by the economizer may be based on the outside air temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116